EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scott Gray on February 10, 2021.
The application has been amended as follows: 
Claim 16 is amended and claim 36 is cancelled.

16. (currently amended) A process of atomic layer deposition for a coating of silicon oxide on a substrate, such as on an inorganic material, and performed at room temperature, involving at least three precursors, the at least three precursors being silicon tetrachloride, water and one Lewis base agent, said method comprising the sequential and non-overlapping steps of:
exposing the one Lewis base agent to the substrate during a first exposure 
exposing [[on]] the silicon tetrachloride to the substrate during [[the]] a second exposure time 
exposing [[on]] the water to the substrate during [[the]] a third exposure time 
wherein a step of purging with nitrogen gas is performed after step (a), and at least one step of purging with nitrogen gas is performed after each of the steps[[,]] (b) and (c) 
wherein the at least one step of purging after each of steps (b) and (c) presents a ratio of nitrogen gas flow[[;]],
thereby [[for]] obtaining a porous silicon dioxide film onto said substrate, wherein the level of chlorine contaminants is less than 3% of the total mass of said silicon dioxide.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach purging after the exposure to a Lewis base as claimed.  The prior art has numerous teachings of applying a Lewis base as a catalyst in silicon dioxide formation (from silicon tetrachloride particularly) but when doing so the compound is normally either applied during the pulse or before the silicon source and/or the water (oxidant) source pulses without a purge in order to garner the catalytic effect.  See particularly Hendriks (2008/03177972), wherein ammonia pulses coincide with the silicon source pulse and also Klaus (Science) that specifically teaches first pulsing pyridine then silicon tetrachloride but specifically omits a pulse between the pyridine and silicon pulses.  While pulses in between reactants pulsed in an ALD process are generally known, in this case, wherein the base (exemplified in related prior art as ammonia and/or pyridine) is typically used as a catalyst there is no particular reason to apply the purge between the Lewis base and the silicon source and further no expectation of controlling a chlorine content as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715